Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 20, 2019

The Court of Appeals hereby passes the following order:

A19D0489. THOMAS LESTER CAMPBELL v. THE STATE.

      In 2003, Thomas Campbell pled guilty to two controlled substance offenses,
and the trial court imposed a sentence that included a prison term, to be followed by
several years on probation. In an order entered in October 2017, the trial court
revoked Campbell’s probation after finding that he had committed a new felony.
Campbell filed this application for discretionary review on May 21, 2019. We lack
jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Campbell’s application is untimely, as it was filed more than a year
and a half after entry of the order he seeks to appeal.
      In his application, Campbell blames his failure to file his application earlier on
counsel who represented him during the probation revocation proceedings and on the
court reporter’s alleged failure to transcribe and timely transmit the minutes of the
revocation hearing. Construing Campbell’s claims in this respect as seeking an
extension of time in which to file his application, that request is untimely, as any such
request “must be made before expiration of the period for filing as originally
prescribed or as extended by a permissible previous order.” OCGA § 5-6-39 (d); see
also Court of Appeals Rule 31 (i); Gable v. State, 290 Ga. 81, 84-85 (2) (a) (720 SE2d
170) (2011). Consequently, to the extent that Campbell seeks an extension of time
in which to file an application, that request is hereby DENIED. Campbell’s
application for discretionary review is hereby DISMISSED for lack of jurisdiction.
See Boyle, 190 Ga. App. at 734.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/20/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.